Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 19, 2022 has been entered. Claims 20, 21, 35 and 39 are canceled. Claims 55-58 are new. Claims 1-19, 22-34, 36-38, and 40-58 are pending. 









Allowable Subject Matter
1-19, 22-34, 36-38, and 40-58 are allowed. Independent claims 1, 42-45, 47, and 53 recite a combination of elements that are not found in the prior art when the limitations are taken as a whole.  

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 5,311,424 (“Mukherjee”): Mukherjee generally teaches product configuration definition and tracking (Abstract).  However, Mukherjee does not teach or suggest the limitations identified above.
(ii) US 2006/0155407 A1 (“Azuma”): Azuma teaches an electronic bill of materials (Abstract).  However, Azuma does not teach or suggest the limitations identified above.
(iii) “A knowledge-based system for process family planning” (“Zhang”): Zhang teaches production planning involving bill of materials (pages 178 and 184).  However, Zhang does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625